On Motion for Rehearing.
PER CURIAM.
The court below found that the patent was valid and infringed, and that the Burgess Battery Company, plaintiff, was the owner of it. We affirmed the decree, except as to title, holding the patent belonged to the Heinrich Electric Novelty Company, and not to the plaintiff.
At the trial all parties agreed that the Heinrich Company might intervene. Regular practice required that it should define the purposes of its intervention, either in a bill or in an answer. This, however, was waived, and the order for intervention entered upon consent of the parties in the course of the trial prescribed that the order should “have the same force as if the said Heinrich Electric Novelty Company *372upon such intervention had served upon the parties hereto an answer or other pleading herein.” Now, either an answer or a bill filed by the intervener would certainly have been to the effect that the patent was valid and infringed as against the defendant, and that the intervener was the owner of the patent as against the plaintiff. We must give to these informal proceedings the effect which the parties intended them to have. That effect, we think, was that all questions between them should be settled in one suit. As evidence of this on the part of the defendant, Solar Right Company, it may be noted that it offered in •evidence the assignments of the patent to the intervener, and its brief in this court concluded with language which shows that it expected all disputes to be settled in this cause:
“If the patent were valid, and if the defendant has infringed it, it would nevertheless be entitled to have this suit dismissed upon the ground of a manifest defect in title. Notwithstanding that defect, however, since both the parties in question have joined in the attach upon the defendant, it is promotive of justice to have the merits of the case, which are plain, adjudi-•cáted in favor of the defendant, so that it may not hereafter be subjected to a second suit by other claimants under the patent. This course was taken in this court in a similar situation, in Vose v. U. S. Metal Products Co., 219 Fed. 747, at page 750, 135 C. C. A. 445.”
The court below is directed to enter a decree that the patent is valid and infringed by the defendant, and that the Heinrich Electric Novelty Company is the owner of it, entitled to an interlocutory decree for an injunction and accounting against the defendant, with half costs of both courts to the defendant against the plaintiff, the Burgess Company. ,
Motion denied.